DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2019 and 05/02/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Arguments
Applicant’s amendment to independent claims 12 and 21 and introduction of new claims 30-31, without the addition of new matter, is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 11/29/2021.
Applicant’s arguments, see Remarks on Pages 10-13, filed 01/25/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “outer shoulder 14 of the ring bearing” as described in the specification, page 6, line 7.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-19, 21, 23-28, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 12, line 12 and claim 21, line 14, is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “about +20° to about -20°” is interpreted as encompassing the range as well as values ± 10° from each +20° and -20°. 
Claim 12, line 14, claim 21, line 16, claim 30, line 14 and claim 31, line 15 recite the term “can” which renders the claim indefinite as to whether the limitation of clamping block being clamped to the central bearing  arrangement is actually part of the function of the clamping block or not. The meets and bounds of the claims are not clear as it is ambiguous as to whether or not the clamping block is clamped on the central bearing arrangement or if it is merely capable of being clamped on the central bearing arrangement. For examination purposes, rephrase “can be” in claims 12, 21, 30-31 to read --is--. 
Claim 16, line 2, claim 17, line 2, claim 25, line 2 and claim 26, line 2 recite the term “can” which renders the claim indefinite as to whether the limitation of clamping block engages with positive fit is actually part of the function of the clamping block or not. The meets and bounds of the claims are not clear as it is ambiguous as to whether or not the clamping block engages with positive fit or if it is merely capable of being engaged with positive fit. For examination purposes, rephrase “can engage” in claims 16-17 and 25-26 to read --engages--. 
Claim 12, line 23, claim 21, line 25, claim 30, line 22 and claim 31, line 23 recite the term “can” which renders the claim indefinite as to whether the limitation of anterior-posterior pivoting is actually part of the function of the profile disk and limiting pins or not. The meets and bounds of the claims are not clear as it is ambiguous as to whether or not the profile disk and pins provide anterior-posterior pivoting or if it is merely capable of providing anterior-posterior pivoting. For examination purposes, rephrase “can engage” in claims 12 and 21 to read --engages--. For examination purposes, rephrase “can engage” in claims 30-31 to read --engages--.
Claims 14-15, 18-19, 23-24, and 27-28 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 19, 21, 24, and 28, as best understood given by the 35 USC 112(b) rejection above, are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (U.S. Patent Pub. No. 20040153016) in view of Miller et al. (U.S. Patent No. 5658243) and in further view of Neumann et al. (U.S. Patent No. 5086760) and Tyrrell (U.S. Patent No. 6254559) and Gouniot et al. (U.S. Patent Pub. No. 20140230828).
Regarding claims 12 and 21, Salmon discloses a joint brace 21 (Paragraph 39 and Figures 1-2, joint range of motion assembly 21 for elbow joint brace 10)(as per claim12) for a joint orthesis 10(as per claim 21), for the support or correction of a body joint, containing at least one joint brace 21, wherein the orthesis joint brace 21 comprises: two articulated limbs 18,20 (Paragraph 39 and Figure 2, first and second arm members 18,20) pivotably mounted on each other in a central bearing arrangement (Paragraph 39 and Figure 2, first and second arm members 18,20 pivotably assembled by rivet connecting means 33 in a central bearing arrangement), wherein a head 23 (Paragraph 39 and Figure 2) of a first articulated limb 20 of the two articulated limbs 18,20 supports (Paragraph 39 and Figure 2, head 23 supports central bearing axis receiving rivet 33 centrally thereof) the central bearing arrangement and the central bearing arrangement are connected to a head 19 (Paragraph 39 and Figure 2) of a second articulated limb 18 of the two articulated limbs 18,20 to form a pivot joint (Paragraph 39 and Figure 2, first and second arm members 18,20 pivotably assembled by rivet connecting means 33) of the two articulated limbs 18,20, wherein the head 19 of the second articulated limb 18 has a window 28 (Paragraph 39 and Figure 2, hole 28 in first arm member 18 for receiving rivet 33) for a clamping block 33 (Paragraph 39 and Figure 2), which is clamped on (Paragraph 39 and Figure 2, rivet 33 clamped to central bearing arrangement extending through connection hole 28 in arm member 20) the central bearing arrangement of the first articulated limb 20, and the clamping block 33 has clamping shoulders (Figure 2, head of the rivet 33 engaging backside of enlarged end 19, wherein the head of rivet 33 constitutes plural shoulders on both sides of the shaft) which engage behind a backside of the head 19 of the second articulated limb 18 to clamp the head 19 of the second articulated limb 18 on the central bearing arrangement of the first articulated limb 20, wherein the central bearing arrangement on a base contains a profile disk 31 (Paragraph 39 and Figure 2, washer 31 on base of central bearing arrangement), and at least one limiting pin (Paragraph 39, range-limiting pins inserted through holes 24) guided in recesses 24  in the head 23 of the first articulated limb 20. 
However, Salmon fails to explicitly disclose the central bearing arrangement are connected by non-positive fit to a head of a second articulated limb of the two articulated limbs, wherein, on the central bearing arrangement, a surface curved toward the head of the second articulated limb is formed, and the head of the second articulated limb has a curvature of matching shape. 
Miller teaches an analogous joint brace 11 (Col. 5, line 15 and Figure 1, knee brace 11) wherein the analogous central bearing arrangement (Figure 5, central bearing arrangement includes , lower end 67 of upper bar end 65 and upper end 93 of lower bar end 91 as well as disc shaped center link member 75 at central axis) are connected by non-positive fit (Figure 5, upper end 65, lower end 91, and disc shaped center link member 75 are able to engage with each other in a force-fit via frictional contact of their concave and convex surfaces wherein each the upper end 65, disc shaped center link 75, and lower end 91 have matching surfaces facing one another. A non-positive fit is construed as a force-fit that is due to friction fit and not formed by a groove, recess, thread, or pin, see Specification, Page 6, line 25) to an analogous head 67 of an analogous second articulated limb 65 of the two analogous articulated limbs 65,91 wherein, on the analogous central bearing arrangement, a surface 75-1 (Col. 6, line 67 and Figure 6, concave inner surface 75-1 curved towards the lower end 67) curved toward the analogous head 67 of the analogous second articulated limb 65 is formed, and the analogous head 67 of the analogous second articulated limb 65 has a curvature of matching shape 68-2 (Col. 6, line 57 and Figure 6, Lower end 67 of upper bar 63 is disc shaped and has a convex outer surface 68-2). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the size and shape of the profile disk, shape of the head of the first articulated limb, and shape of the head of the second articulated limb of Salmon, so that there is a central bearing arrangement connected by non-positive fit as given by matching size and concave shaped surfaces (Modification of Figure 2 of Salmon in view of Figure 5 of Miller, modifying the washer 31 and heads 23,19 of the first and second articulated limbs 20,18 of Salmon so that the washer’s 31  diameter size matches the size of the head of the first articulated limb and second articulated limb and wherein the washer 31 of Salmon has a concave matching surface with the concave matching surfaces of the first articulated limb and second articulated limb, as taught by Miller) of the head of the first articulated limb, head of second articulated limb, and profile disk, as taught by Miller, in order to provide an improved joint brace with an enhanced connection of the central bearing arrangement given by matching size and concave shapes of the heads of the first and second articulated limbs as well as profile disk for allowing a relative pivoting of the central bearing arrangement in multiple directions and angles given by the matching concave surfaces (Miller, Col. 6, lines 57-67). 
However, the combination of Salmon in view of Miller fails to explicitly disclose wherein the head of the second articulated limb has a window for guiding a clamping block. 
Neumann teaches an analogous joint brace 10 (Col. 3, line 56 and Figure 1, joint brace orthotic 10 for flexion, extension, inversion, and eversion) wherein the analogous head 24 (Col. 4, line 31 and Figure 2, second articular member 24) of the analogous second articulated limb 18 (Col. 4, line 4 and Figure 2, superior arm 18) has an analogous window 28 (Col. 4, line 31 and Figure 2, orthogonal aperture 28) for guiding (Col. 4, lines 53-55 and Figure 2, lug 40 being extends through aperture 28 of second articular member 24 to guide lug 40 therein) an analogous clamping block 30 (Col. 4, lines 35-40 and Figure 2, pin assembly 30 includes concentric, circular sections 36 and 38 integrally formed on a notched, circular plate 37. Section 38 has a diameter slightly less than that of aperture 22b so that it may rotate therewith when assembled. Pin assembly 30 further includes an offset lug 40 and a pin 42 having external and internal threads). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clamping block and window in the head of the second articulated limb of Salmon in view of Miller, so that the window is an orthogonal aperture (Modification of Figure 2 of Salmon in view of Figure 2 of Neumann, modifying the hole 28 in the head 19 of Salmon for the orthogonal aperture slit 28 of Neumann) and the clamping block has a protruding lug (Neumann, Figure 2, lug 40) surrounding neck of the clamping block (Modification of Figure 2 of Salmon in view of Figure 2 of Neumann, modifying the rivet 33 of Salmon so that there is a lug 40 of Neumann surrounding the neck of the rivet 33 of Salmon) that would extend through the orthogonal aperture (Neumann, Figure 2, orthogonal aperture slit 28), as taught by Neumann, in order to provide an improved joint brace with an orthogonal slit that allows for a sliding motion of the clamping block relative to the second articulated limb in inversion/eversion directions while preventing sliding in flexion and extension pivotal twisting rotations, which promotes a positive fit connection to aid in recovery from non-inversion injuries (Neumann, Col. 4, lines 53-55).
However, the combination of Salmon in view of Miller in view Neumann fails to explicitly disclose wherein, on the central bearing arrangement, a sliding surface curved toward the head of the second articulated limb is formed, and the head of the second articulated limb has a curvature of matching shape, such that the head of the second articulated limb lies and is guided with positive fit in the curved sliding surface, and forms a tilting joint, wherein the second articulated limb is tiltable toward a pivot axis against the first articulated limb, the clamping block fixes the head of the second articulated limb by non-positive fit in the curved sliding surface; wherein the profile disk has a slotted limb, and wherein at least one limiting pin guided in recesses in the head of the first articulated limb engages, in order to form a pivot limitation.
Tyrell teaches an analogous joint brace (Col. 2, line 54, hip brace allowing for adjustment of flexion of hip joint) with an analogous head (Col. 2, line 64 and Figure 2, head of first elongate connector 4) of an analogous second articulated limb 4 and wherein the analogous profile disk 9 (Figure 2, pivot support member 9) has a slotted limb 13 (Figure 2, arcuate slot 13 in member 9), wherein at least one analogous limiting pin 14 (Figure 2, angle adjustment pins 14) guided in analogous recesses 21 (Figure 2, boreholes 21) in the analogous head 5 (Figure 2, surrounding head around aperture 12, located at the end of connector 5) of the analogous first articulated limb 5 (Figure 2, connector 5) engages (Col. 3, lines 13-17, arcuate slot 13 in member 9 receives one or more angle adjustment pins, or stop elements 14 that pass through selected holes 21 in connector 5 to adjustably limit range of rotary motion of connector 5 about axle 11), in order to form a pivot limitation (Col. 3, line 16, adjustably limit range of pivoting motion of connector 5 in flexion-extension or anterior-posterior direction).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the head of the second articulated limb (Salmon, Figure 2, head 19 with arcuate slot 22) and profile disk (Modification of Figure 2 of Salmon in view of Figure 5 of Miller, modifying the washer 31 and heads 23,19 of the first and second articulated limbs 20,18 of Salmon so that the washer’s 31 diameter size matches the size of the head of the first articulated limb and second articulated limb and wherein the washer 31 of Salmon has a concave matching surface with the concave matching surfaces of the heads of the first articulated limb and second articulated limb, as taught by Miller) of Salmon in view of Miller in view Neumann, so that there is a slotted limb on the profile disk (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Tyrell, modifying the head 19 of Salmon so that there is no arcuate slot 22 and modifying the washer 31 of Salmon in view of Miller to have the arcuate slot, as taught by Tyrell) instead of the head of the second articulated limb for engaging with limiting pins, as taught by Tyrell, in order to provide an improved joint brace with an enhanced connection between a profile disk and first articulated limb, allowing for a pivoting action of the head of the first articulated limb with respect to the profile disk for desirable flexion and extension range of motion control during treatment while also allowing the head of the second articulated limb to function in an internal external rotation pivoting limitation (Tyrell, Col. 3, lines 13-17).    
Therefore, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell discloses wherein, on the central bearing arrangement, a sliding surface (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell: modifying the profile disk 31 and heads 23,19 of the first and second articulated limbs 20,18 of Salmon so that the profile disk’s 31 diameter size matches the size of the head of the first articulated limb and second articulated limb and wherein the profile disk 31 of Salmon has a concave matching surface with the concave matching surfaces of the heads of the first articulated limb and second articulated limb, as taught by Miller. Modifying the head 19 of Salmon in view of Miller in view of Tyrell and clamping block 33 of Salmon so that there is a window in the head for guiding a protruding lug on the clamping block, as taught by Neumann. Overall, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell as a whole, forms a sliding curved surface on the profile disk 31 of Salmon as modified by Miller, curved towards the curved head 19 of Salmon as modified by Miller in view of Neumann in view of Tyrell, wherein the sliding tilt angle is limited by the protruding lug of the clamping block 33 of Salmon as modified by Neumann engaging along a length of the window on the head of the second articulated limb of Salmon as modified by Miller in view of Neumann in view of Tyrell) curved toward the head of the second articulated limb is formed, and the head of the second articulated limb has a curvature of matching shape (Modification of Figure 2 of Salmon in view of Col. 6, line 57 and Figures 5-6 of Miller), such that the head of the second articulated limb lies and is guided with positive fit (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell: Modifying the head 19 of Salmon in view of Miller in view of Tyrell and clamping block 33 of Salmon so that there is a window in the head for guiding a protruding lug on the clamping block, as taught by Neumann. Therefore, the head 19 of the second articulated limb 18 of Salmon as modified by Miller in view of Neumann in view of Tyrell is guided with positive fit in the curved sliding surface of the profile disk 31 of Salmon as modified by Miller. Positive fit is defined as a fit provided by corresponding shapes, see Specification, Page 3, lines 4-20) in the curved sliding surface, and forms a tilting joint (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell: tilting joint formed by a sliding connection of the clamping block and profile disk with respect to the head  of the second articulated limb, ultimately providing joint external-internal rotation up to the limit of the length of the window 28 of Neumann on the head of the second articulated limb. Furthermore, flexion-extension of joint provided by limiting pin of Salmon in holes 24 of Salmon on the head of the first articulated limb engaging with an arcuate slot 13 of Tyrell on the profile disk, thereby allowing the head of the first articulated limb to pivot in a flexion-extension direction with respect to the profile disk. Thus, the head of the second articulated limb is tiltable towards a pivot axis of the first articulated limb), wherein the second articulated limb is tiltable toward a pivot axis against the first articulated limb, the clamping block (Modification of Figure 2 of Salmon in view of Figure 2 of Neumann: Modifying the head 19 of Salmon and clamping block 33 of Salmon so that there is a window in the head for guiding a protruding lug on the clamping block, as taught by Neumann) fixes the head of the second articulated limb by non-positive fit (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell: clamping block 33 of Salmon as modified by Neumann clamps head 19 of the second articulated limb 18 of Salmon as modified by Miller in view of Neumann in view of Tyrell against profile disk 31 of Salmon as modified by Miller such that there is a friction fit between the head 19 of the second articulated limb 18 of Salmon as modified by Miller in view of Neumann in view of Tyrell and profile disk 31 of Salmon as modified by Miller. A non-positive fit is construed as a force-fit that is due to friction fit and not formed by a groove, recess, thread, or pin, see Specification, Page 6, line 25) in the curved sliding surface.
Therefore, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell discloses a tilt angle with respect to a primary pivoting plane of the tilting joint; however, fails to explicitly disclose an angle of about -20° to about +20°.
Gouniot teaches that it is known to limit internal and external rotation of a lower leg to an angle of -20° to about +20° (Paragraph 16, Although the locking of the ankle by the ski boot limits very strongly this amplitude of axial rotation of the tibia, it can still reach 20° in internal rotation and 25° in external rotation, giving a total amplitude of 45°; See MPEP 2144.05 prima facie case of obviousness of overlapping ranges/amounts) to mimic a natural joint motion.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length of the window on the head of the second articulated limb that controls the tilt angle of the joint brace of Salmon in view of Miller in view of Neumann in view of Tyrell, to allow for a tilt angle of about -20° to +20°, as taught by Gouniot, in order to provide an improved joint brace with an enhanced tilting angle that matches natural internal and external rotation of a user’s joint throughout various ranges of flexion and extension for allowing a maximum tilt angle while preventing any further undesired rotation, ultimately avoiding joint injury during movement (Gouniot, Paragraph 16). 
Therefore, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell in view of Gouniot discloses wherein a tilt angle with respect to a primary pivoting plane of the tilting joint (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell, sliding tilt angle is limited by the protruding lug of the clamping block 33 of Salmon as modified by Neumann engaging along a length of the window on the head of the second articulated limb of Salmon as modified by Miller in view of Neumann in view of Tyrell) is from about -20° to about +20° (Gouniot, Paragraph 16).
Regarding claims 15 and 24, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell in view of Gouniot discloses the invention as described above and further discloses the clamping block 33 has a neck (Salmon, Figure 2, rivet 33 has neck that extends through hole 28 in first and second arm members 18,20 of the central bearing arrangement) which engages in the central bearing arrangement and is guided there (Salmon, Paragraph 39 and Figure 2).
Regarding claims 19 and 28, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell in view of Gouniot discloses the invention as described above and further discloses the sliding surface (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell) and the curvature (Modification of Figure 2 of Salmon in view of Figure 5 of Miller, modifying the washer 31 and heads 23,19 of the first and second articulated limbs 20,18 of Salmon so that the washer’s 31 diameter size matches the size of the head of the first articulated limb and second articulated limb and wherein the washer 31 of Salmon has a concave matching surface with the concave matching surfaces of the heads of the first articulated limb and second articulated limb, as taught by Miller) of the head (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell, curved head 19 of Salmon as modified by Miller in view of Neumann in view of Tyrell) of the second articulated limb 18 (Salmon, Paragraph 39 and Figure 2) in each case have a dome-shaped design (Miller, Figure 6, convex outer surface 68-2 and concave surface 75-1 have dome shaped-designs) and together form a ball joint section (Miller, Figure 6, the convex outer surface 68-2 is a ball and the concave surface 75-1 is a socket, so together they form a ball joint section)
Claims 14 and 18, as applied to claim 12; and claims 23 and 27, as applied to claim 21, are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (U.S. Patent Pub. No. 20040153016) in view of Miller et al. (U.S. Patent No. 5658243) in view of Neumann et al. (U.S. Patent No. 5086760) in view of Tyrrell (U.S. Patent No. 6254559) in view of Gouniot et al. (U.S. Patent Pub. No. 20140230828) and in further view of Sterling (U.S. Patent Pub. No. 20040002674), (With evidence provided by “Rough” definition, https://www.merriam-webster.com/dictionary/rough).
Regarding claims 14 and 23, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell in view of Gouniout discloses the invention as described above but fails to explicitly disclose wherein the clamping shoulders have sections with a rough or toothed surface which engage with a corresponding catch surface on a lower surface of the head of the second articulated limb.
Sterling teaches an analogous joint brace (Paragraph 39, orthopedic knee brace for adjustment of flexion of an appendage joint) wherein the analogous clamping shoulder 37 (Paragraph 83 and Figure 5, top surface of the first/inner spherical shell 37 comprises a clamping shoulder portion that engage with a backside of second/center spherical shell 49) has sections with a rough or toothed surface 48 (Paragraph 83 and Figure 5, first cam slot 48 on the top surface of the first/inner spherical shell 37 provides an uneven irregular rough surface. See https://www.merriam-webster.com/dictionary/rough which defines rough as an uneven or broken surface) which engage with a corresponding catch surface 46 (Paragraph 83 and Figure 5, first cam follower pin 46 located on the lower convex surface of the second/center spherical shell 38 is received by first cam slot 48 for improving the clamping by positive fit connection) on a lower surface (Figure 5, first cam follower pin 46 positioned on a lower side of the convex surface of the second/center spherical shell 38) of the analogous head 38 (Paragraph 83 and Figure 5, convex surface of the second/center spherical shell 38) of the analogous second articulated limb 34 (Paragraph 81 and Figure 5, center spherical plate extension 34).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clamping shoulders and head of the second articulated limb of Salmon in view of Miller in view of Neumann in view of Tyrell in view of Gouniout, so that the clamping shoulders have a rough surface which engage with a corresponding catch surface of the second articulated limb, as taught by Sterling, in order to provide an improved joint brace wherein the clamping shoulders and the head of the second articulated limb provide a positive connection that allows for a relative sliding of the clamping shoulders with respect to the head of the second articulated limb within an aligned sliding path defined by the rough surface and corresponding catch surface (Sterling, Paragraph 83).
Regarding claims 18 and 27, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell in view of Gouniout discloses the invention as described above but fails to explicitly disclose the sliding surface and the curvature of the head of the second articulated limb in each case are designed in the shape of a cylinder jacket and together form an axial bearing section.
Sterling teaches an analogous joint brace (Paragraph 39, orthopedic knee brace for adjustment of flexion of an appendage joint) wherein the analogous surface 43 (Paragraph 82 and Figures 5 and 11, outer bushing 43 concentric with surface facing the second/center 38) and the curvature of the analogous head 38 (Paragraph 83 and Figure 5, convex surface of the second/center spherical shell 38) of the analogous second articulated limb 34 (Paragraph 81 and Figure 5, center spherical plate extension 34) in each case are designed in the shape of a cylinder jacket (Figures 5 and 11, cross section shows bushing 43 and curvature of second/center spherical shell 38 are designed in a curvilinear shell vault shape having a single curvature, wherein the single axis curved surface constitutes the cylinder jacket, as defined in the Specification, Page 2, line 6; Paragraph 44, concentric shells in the shape of a segment of a sphere) and together form an axial bearing section (Paragraph 82, Figures 5 and 11, central axial load supported through second/center spherical shell 38 and bushing 43).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sliding surface and head of the second articulated limb of Salmon in view of Miller in view of Neumann in view of Tyrell in view of Gouniout, so that a connecting curvature is in the shape of a curvilinear shell/cylindrical jacket as taught by Sterling, in order to provide an improved joint brace with increased connection between the sliding surface of the profile disk and the head of the second articulated limb wherein the profile disk and head of the second articulated limb are pivoted together relative to the head of the first articulated limb with a matching shape of their connecting curvature (Sterling, Paragraphs 80-82, Figures 5 and 11). 
Claims 15-16, as applied to claim 12, and claims 25-26, as applied to claim 21, and as best understood given by the 35 USC 112(b) rejection above, are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (U.S. Patent Pub. No. 20040153016) in view of Miller et al. (U.S. Patent No. 5658243) in view of Neumann et al. (U.S. Patent No. 5086760) in view of Tyrrell (U.S. Patent No. 6254559) in view of Gouniot et al. (U.S. Patent Pub. No. 20140230828) and in further view of Panzer et al. (U.S. Patent No. 8105255).
Regarding claims 16 and 25, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell in view of Gouniot discloses the invention as described above but fails to explicitly disclose wherein the profile disk has a recess, wherein the clamping block can engage with positive fit, in order to prevent the clamping block from being twisted against the sliding surface.
Panzer teaches an analogous joint brace (Col. 3, line 14 and Figures 4a-4b, joint orthosis with pivot joint 6 for adjustment of flexion of joint) wherein the analogous profile disk (Col. 4, line 64 and Figures 4a-4b, end plate 35) has a recess (Col. 5, line 12 and Figures 4a-4b, recessed flat part 19), wherein the analogous clamping block 12,33,44 (Figure 4a, clamping block consists of adjusting ring 12, end plate 33, and screw 44) engages with positive fit (Figures 4a-4b, recessed flat part 19 of the end plate 35 provides positive fit with flat section 18 of projection 34 of adjusting ring 12. Positive fit is defined as a fit provided by corresponding shapes, see Specification, Page 3, lines 4-20), in order to prevent the analogous clamping block 12,33,44 (Figure 4a, clamping block consists of adjusting ring 12, end plate 33, and screw 44) from being twisted against (Figure 4b, recessed flat part 19 prevents twisting of the projection 34 of adjusting ring 12) the analogous surface (Figures 4a-4b, bottom surface of end plate 35 engaging projection 34 of adjusting ring 12).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clamping block and profile disk of Salmon in view of Miller in view of Neumann in view of Tyrell in view of Gouniot, so that the profile disk includes a recessed flat portion having a positive fit with a protruding portion (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 4b of Panzer, modifying the rivet 33 of Salmon so that there is a lug 40 of Neumann surrounding the neck of the rivet 33 of Salmon and modifying the washer 31 of Salmon in view of Miller so that washer includes a recess to engage with the protruding lug 40 of the rivet 33 of Salmon in view of Neumann, as taught by Panzer) of the clamping block, as taught by Panzer, in order to provide an improved joint brace with an increased stability of the joint brace through increased locking connecting between the clamping block and profile disk for increased restriction against joint movement and recovery of injury (Panzer, Col. 5, lines 10-19). 
Regarding claims 17 and 26, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell in view of Gouniot in view of Panzer discloses the invention as described above and further discloses wherein the window (Modification of Figure 2 of Salmon in view of Figure 2 of Neumann, modifying the hole 28 in the head 19 of Salmon for the orthogonal aperture slit 28 of Neumann) of the arched head (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell, Modifying the curved head 19 of Salmon as modified by Miller in view of Tyrell and clamping block 33 of Salmon so that there is an orthogonal window in the head for guiding a protruding lug on the clamping block, as taught by Neumann) of the second articulated limb 18 (Salmon, Paragraph 39 and Figure 2) is dimensioned so the clamping block (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell: Modifying the clamping block 33 of Salmon so that there a protruding lug engaging with positive fit in the orthogonal window on the head of the second articulated limb, as taught by Neumann. Positive fit is defined as a fit provided by corresponding shapes, see Specification, Page 3, lines 4-20) engages with positive fit there, in order to prevent the clamping block (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell) from being twisted against (Nuemann, Col. 4, lines 53-55 and Figure 2, rectangular aperture 28 and rectangular lug prevents rotation between the pin assembly 30 and the second articular member 24, while allowing a sliding movement in an eversion/inversion plane) the arched head (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell) of the second articulated limb 18 (Salmon, Paragraph 39 and Figure 2).
Claims 30 and 31, as best understood given by the 35 USC 112(b) rejection above, are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (U.S. Patent Pub. No. 20040153016) in view of Miller et al. (U.S. Patent No. 5658243) and in further view of Neumann et al. (U.S. Patent No. 5086760) and Tyrrell (U.S. Patent No. 6254559).
Regarding claims 30 and 31, Salmon discloses A joint brace 21 (Paragraph 39 and Figures 1-2, joint range of motion assembly 21 for elbow joint brace 10)(as per claim 30) for a joint orthesis 10 (as per claim 31),for the support or correction of a body joint, containing at least one joint brace 21, wherein the orthesis joint brace 21 comprises: a first articulated limb 20 (Paragraph 39 and Figure 2, second arm members 20) and a second articulated limb 18 (Paragraph 39 and Figure 2, first arm member 18) pivotably mounted on each other in a central bearing arrangement (Paragraph 39 and Figure 2, first and second arm members 18,20 pivotably assembled by rivet connecting means 33 in a central bearing arrangement), wherein a head 23 (Paragraph 39 and Figure 2) of a first articulated limb 20 supports (Paragraph 39 and Figure 2, head 23 supports central bearing axis receiving rivet 33 centrally thereof) the central bearing arrangement and the central bearing arrangement is connected to a head 19 (Paragraph 39 and Figure 2) of a second articulated limb 18 of the first and second articulated limbs (as per claim 30)/two articulated limbs (as per claim 31) 18,20 to form a pivot joint (Paragraph 39 and Figure 2, first and second arm members 18,20 pivotably assembled by rivet connecting means 33) of the two articulated limbs (as per claim 30)/first and second articulated limbs (as per claim 31) 18,20, wherein the head 19 of the second articulated limb 18 has a window 28 (Paragraph 39 and Figure 2, hole 28 in first arm member 18 for receiving rivet 33) for a clamping block 33 (Paragraph 39 and Figure 2), which is clamped on (Paragraph 39 and Figure 2, rivet 33 clamped to central bearing arrangement extending through connection hole 28 in arm member 20) the central bearing arrangement of the first articulated limb 20, and the clamping block 33 has clamping shoulders (Figure 2, head of the rivet 33 engaging backside of enlarged end 19, wherein the head of rivet 33 constitutes plural shoulders on both sides of the shaft) which engage behind a backside of the head 19 of the second articulated limb 18 to clamp the head 19 of the second articulated limb 18 on the central bearing arrangement of the first articulated limb 20, wherein the central bearing arrangement on a base contains a profile disk 31 (Paragraph 39 and Figure 2, washer 31 on base of central bearing arrangement), and at least one limiting pin (Paragraph 39, range-limiting pins inserted through holes 24) is guided in recesses 24  in the head 23 of the first articulated limb 20 to engage. 
However, Salmon fails to explicitly disclose the central bearing arrangement is connected by non-positive fit to a head of a second articulated limb of the two articulated limbs, wherein, on the central bearing arrangement, a surface curved toward the head of the second articulated limb is formed, and the head of the second articulated limb has a curvature of matching shape. 
Miller teaches an analogous joint brace 11 (Col. 5, line 15 and Figure 1, knee brace 11) wherein the analogous central bearing arrangement (Figure 5, central bearing arrangement includes , lower end 67 of upper bar end 65 and upper end 93 of lower bar end 91 as well as disc shaped center link member 75 at central axis) is connected by non-positive fit (Figure 5, upper end 65, lower end 91, and disc shaped center link member 75 are able to engage with each other in a force-fit via frictional contact of their concave and convex surfaces wherein each the upper end 65, disc shaped center link 75, and lower end 91 have matching surfaces facing one another. A non-positive fit is construed as a force-fit that is due to friction fit and not formed by a groove, recess, thread, or pin, see Specification, Page 6, line 25) to an analogous head 67 of an analogous second articulated limb 65 of the analogous first and second articulated limbs (claim 30)/two articulated limbs (claim 31) 65,91 wherein, on the analogous central bearing arrangement, a surface 75-1 (Col. 6, line 67 and Figure 6, concave inner surface 75-1 curved towards the lower end 67) curved toward the analogous head 67 of the analogous second articulated limb 65 is formed, and the analogous head 67 of the analogous second articulated limb 65 has a curvature of matching shape 68-2 (Col. 6, line 57 and Figure 6, Lower end 67 of upper bar 63 is disc shaped and has a convex outer surface 68-2). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the size and shape of the profile disk, shape of the head of the first articulated limb, and shape of the head of the second articulated limb of Salmon, so that there is a central bearing arrangement connected by non-positive fit as given by matching size and concave shaped surfaces (Modification of Figure 2 of Salmon in view of Figure 5 of Miller, modifying the washer 31 and heads 23,19 of the first and second articulated limbs 20,18 of Salmon so that the washer’s 31  diameter size matches the size of the head of the first articulated limb and second articulated limb and wherein the washer 31 of Salmon has a concave matching surface with the concave matching surfaces of the first articulated limb and second articulated limb, as taught by Miller) of the head of the first articulated limb, head of second articulated limb, and profile disk, as taught by Miller, in order to provide an improved joint brace with an enhanced connection of the central bearing arrangement given by matching size and concave shapes of the heads of the first and second articulated limbs as well as profile disk for allowing a relative pivoting of the central bearing arrangement in multiple directions and angles given by the matching concave surfaces (Miller, Col. 6, lines 57-67). 
However, the combination of Salmon in view of Miller fails to explicitly disclose wherein the head of the second articulated limb has a window for guiding a clamping block. 
Neumann teaches an analogous joint brace 10 (Col. 3, line 56 and Figure 1, joint brace orthotic 10 for flexion, extension, inversion, and eversion) wherein the analogous head 24 (Col. 4, line 31 and Figure 2, second articular member 24) of the analogous second articulated limb 18 (Col. 4, line 4 and Figure 2, superior arm 18) has an analogous window 28 (Col. 4, line 31 and Figure 2, orthogonal aperture 28) for guiding (Col. 4, lines 53-55 and Figure 2, lug 40 being extends through aperture 28 of second articular member 24 to guide lug 40 therein) an analogous clamping block 30 (Col. 4, lines 35-40 and Figure 2, pin assembly 30 includes concentric, circular sections 36 and 38 integrally formed on a notched, circular plate 37. Section 38 has a diameter slightly less than that of aperture 22b so that it may rotate therewith when assembled. Pin assembly 30 further includes an offset lug 40 and a pin 42 having external and internal threads). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clamping block and window in the head of the second articulated limb of Salmon in view of Miller, so that the window is an orthogonal aperture (Modification of Figure 2 of Salmon in view of Figure 2 of Neumann, modifying the hole 28 in the head 19 of Salmon for the orthogonal aperture slit 28 of Neumann) and the clamping block has a protruding lug (Neumann, Figure 2, lug 40) surrounding neck of the clamping block (Modification of Figure 2 of Salmon in view of Figure 2 of Neumann, modifying the rivet 33 of Salmon so that there is a lug 40 of Neumann surrounding the neck of the rivet 33 of Salmon) that would extend through the orthogonal aperture (Neumann, Figure 2, orthogonal aperture slit 28), as taught by Neumann, in order to provide an improved joint brace with an orthogonal slit that allows for a sliding motion of the clamping block relative to the second articulated limb in inversion/eversion directions while preventing sliding in flexion and extension pivotal twisting rotations, which promotes a positive fit connection to aid in recovery from non-inversion injuries (Neumann, Col. 4, lines 53-55).
However, the combination of Salmon in view of Miller in view Neumann fails to explicitly disclose wherein, on the central bearing arrangement, a sliding surface curved toward the head of the second articulated limb is formed, and the head of the second articulated limb has a curvature of matching shape, such that the head of the second articulated limb lies and is guided with positive fit in the curved sliding surface, and forms a tilting joint, wherein the second articulated limb is tiltable toward a pivot axis against the first articulated limb, the clamping block fixes the head of the second articulated limb by non-positive fit in the curved sliding surface; wherein the profile disk has a slot, in which slot at least one limiting pin is guided in recesses in the head of the first articulated limb engages, in order to form an anterior-posterior pivot limitation.
Tyrell teaches an analogous joint brace (Col. 2, line 54, hip brace allowing for adjustment of flexion of hip joint) with an analogous head (Col. 2, line 64 and Figure 2, head of first elongate connector 4) of an analogous second articulated limb 4 and wherein the analogous profile disk 9 (Figure 2, pivot support member 9) has a slot 13 (Figure 2, arcuate slot 13 in member 9), in which slot 13 at least one limiting pin 14 (Figure 2, angle adjustment pins 14) is guided in analogous recesses 21 (Figure 2, boreholes 21) in the analogous head 5 (Figure 2, surrounding head around aperture 12, located at the end of connector 5) of the first articulated limb 5 (Figure 2, connector 5) engages (Col. 3, lines 13-17, arcuate slot 13 in member 9 receives one or more angle adjustment pins, or stop elements 14 that pass through selected holes 21 in connector 5 to adjustably limit range of rotary motion of connector 5 about axle 11), in order to form an anterior-posterior pivot limitation (Col. 3, line 16, adjustably limit range of pivoting motion of connector 5 in flexion-extension or anterior-posterior direction).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the head of the second articulated limb (Salmon, Figure 2, head 19 with arcuate slot 22) and profile disk (Modification of Figure 2 of Salmon in view of Figure 5 of Miller, modifying the washer 31 and heads 23,19 of the first and second articulated limbs 20,18 of Salmon so that the washer’s 31 diameter size matches the size of the head of the first articulated limb and second articulated limb and wherein the washer 31 of Salmon has a concave matching surface with the concave matching surfaces of the heads of the first articulated limb and second articulated limb, as taught by Miller) of Salmon in view of Miller in view Neumann, so that there is a slotted limb on the profile disk (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Tyrell, modifying the head 19 of Salmon so that there is no arcuate slot 22 and modifying the washer 31 of Salmon in view of Miller to have the arcuate slot, as taught by Tyrell) instead of the head of the second articulated limb for engaging with limiting pins, as taught by Tyrell, in order to provide an improved joint brace with an enhanced connection between a profile disk and first articulated limb, allowing for a pivoting action of the head of the first articulated limb with respect to the profile disk for desirable flexion and extension range of motion control during treatment (Tyrell, Col. 3, lines 13-17).    
Therefore, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell discloses wherein, on the central bearing arrangement, a sliding surface (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell: modifying the profile disk 31 and heads 23,19 of the first and second articulated limbs 20,18 of Salmon so that the profile disk’s 31 diameter size matches the size of the head of the first articulated limb and second articulated limb and wherein the profile disk 31 of Salmon has a concave matching surface with the concave matching surfaces of the heads of the first articulated limb and second articulated limb, as taught by Miller. Modifying the head 19 of Salmon in view of Miller in view of Tyrell and clamping block 33 of Salmon so that there is a window in the head for guiding a protruding lug on the clamping block, as taught by Neumann. Overall, the combination of Salmon in view of Miller in view of Neumann in view of Tyrell as a whole, forms a sliding curved surface on the profile disk 31 of Salmon as modified by Miller, curved towards the curved head 19 of Salmon as modified by Miller in view of Neumann in view of Tyrell, wherein the sliding tilt angle is limited by the protruding lug of the clamping block 33 of Salmon as modified by Neumann engaging along a length of the window on the head of the second articulated limb of Salmon as modified by Miller in view of Neumann in view of Tyrell) curved toward the head of the second articulated limb is formed, and the head of the second articulated limb has a curvature of matching shape (Modification of Figure 2 of Salmon in view of Col. 6, line 57 and Figures 5-6 of Miller), such that the head of the second articulated limb lies and is guided with positive fit (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell: Modifying the head 19 of Salmon in view of Miller in view of Tyrell and clamping block 33 of Salmon so that there is a window in the head for guiding a protruding lug on the clamping block, as taught by Neumann. Therefore, the head of the second articulated limb of Salmon as modified by Miller in view of Neumann in view of Tyrell is guided with positive fit in the curved sliding surface of the profile disk 31 of Salmon as modified by Miller. Positive fit is defined as a fit provided by corresponding shapes, see Specification, Page 3, lines 4-20) in the curved sliding surface, and forms a tilting joint (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell: tilting joint formed by sliding connection of the clamping block and profile disk with respect to the head  of the second articulated limb, ultimately providing joint external-internal rotation up to the limit of the length of the window 28 of Neumann on the head of the second articulated limb. Furthermore, flexion-extension of joint provided by limiting pin of Salmon in holes 24 of Salmon on the head of the first articulated limb engaging with an arcuate slot 13 of Tyrell on the profile disk, thereby allowing the head of the first articulated limb to pivot in a flexion-extension direction with respect to the profile disk. Thus, the head of the second articulated limb is tiltable towards a pivot axis of the first articulated limb), wherein the second articulated limb is tiltable toward a pivot axis against the first articulated limb, the clamping block (Modification of Figure 2 of Salmon in view of Figure 2 of Neumann: Modifying the head 19 of Salmon and clamping block 33 of Salmon so that there is a window in the head for guiding a protruding lug on the clamping block, as taught by Neumann) fixes the head of the second articulated limb by non-positive fit (Modification of Figure 2 of Salmon in view of Figure 5 of Miller in view of Figure 2 of Neumann in view of Figure 2 of Tyrell: clamping block 33 of Salmon as modified by Neumann clamps head 19 of the second articulated limb 18 of Salmon as modified by Miller in view of Neumann in view of Tyrell against profile disk 31 of Salmon as modified by Miller such that there is a friction fit between the head 19 of the second articulated limb 18 of Salmon as modified by Miller in view of Neumann in view of Tyrell and profile disk 31 of Salmon as modified by Miller. A non-positive fit is construed as a force-fit that is due to friction fit and not formed by a groove, recess, thread, or pin, see Specification, Page 6, line 25) in the curved sliding surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Collins (U.S. 6090057 A) teaches a joint brace with a first and second articulated limb and a central bearing arrangement providing a tilted axis joint in internal-external rotation throughout flexion-extension motions of a joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       


/ERIN DEERY/               Primary Examiner, Art Unit 3754